
	

113 HR 4824 IH: WORC Grant Program Act of 2014
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4824
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Mr. Enyart introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Workforce Investment Act of 1998 to establish a scholarship program for dislocated
			 workers or unemployed individuals transitioning into manufacturing
			 employment.
	
	
		1.Short TitleThis Act may be cited as the Workers Opportunity and Retraining Competitive Grant Program Act of 2014 or the WORC Grant Program Act of 2014.
		2.Manufacturing Worker Transition Scholarship ProgramSection 171 of the Workforce Investment Act of 1998 (29 U.S.C. 2916) is amended by adding at the
			 end the following:
			
				(f)Manufacturing worker transition scholarship program
					(1)In generalThe Secretary shall establish a manufacturing worker scholarship program to award States
			 competitive grants to be used to provide scholarships to dislocated
			 workers or unemployed individuals through State and local boards to
			 support worker’s endeavors to transition into manufacturing positions.
					(2)Eligibility
						(A)Worker EligibilityTo be eligible for the scholarship program established under this subsection, dislocated workers or
			 unemployed individuals shall be enrolled in a qualifying manufacturing
			 training course designed to provide skills for employment in
			 manufacturing.
						(B)Program EligibilityState or local boards participating in the scholarship program established under this subsection
			 shall—
							(i)have formal agreements or partnerships with qualifying manufacturing training course providers; and
							(ii)have commitments from local employers, community leaders, and State or local economic development
			 initiatives to mentor dislocated workers or unemployed individuals in
			 order to aid their transition into manufacturing industries.
							(3)Activities
						(A)In GeneralActivities to be carried out under the scholarship program established under this subsection shall
			 be coordinated by State or local boards, including transferring
			 scholarship awards to qualifying manufacturing training course providers
			 on behalf of the dislocated workers or unemployed individuals receiving
			 scholarships.
						(B)State and Local Board DiscretionFor purposes of scholarship awards distributed by a State or local board, such board shall define
			 the term manufacturing.
						(C)Repayment Upon Eligibility ViolationsIf a dislocated worker or unemployed individual does not complete the qualifying manufacturing
			 training course or substitutes non-manufacturing courses for manufacturing
			 courses, the amount of the awarded scholarship shall be repaid to the
			 State or local board.
						(4)Limitations
						(A)Monetary Award LimitScholarship funding for any dislocated worker or unemployed individual may not exceed $2,000 per
			 year.
						(B)Eligibility LimitScholarship funding for any dislocated worker or unemployed individual may not exceed 2 years.
						(C)Scholarship Use LimitA scholarship awarded under this subsection may only be used for payment towards qualifying
			 manufacturing training courses.
						(D)Supportive Services LimitA scholarship awarded under this subsection may not be used for supportive services.
						(5)Qualifying Manufacturing Training Course DefinedThe term qualifying manufacturing training course—
						(A)means any course or job training activity that is offered by a postsecondary educational
			 institution, area vocational education school, or other eligible provider
			 that—
							(i)provides knowledge and skills related to manufacturing in emerging industries or industries where
			 there are jobs available in the community, as determined by a State or
			 local board; and
							(ii)offers credits or other credentials to enrollees for completion of the program; and
							(B)may include internships or apprenticeships that provide credit or other credentials for completion
			 of the program.
						.
		
